MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Nov 17 2020, 7:49 am
court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                   Curtis T. Hill, Jr.
Brooklyn, Indiana                                       Attorney General of Indiana

                                                        Josiah Swinney
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Terry G. Baugh,                                         November 17, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-2978
        v.                                              Appeal from the Vigo Superior
                                                        Court
State of Indiana,                                       The Honorable Michael J. Lewis,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        84D06-1804-F2-1090



Altice, Judge.



                                       Case Summary

Court of Appeals of Indiana | Memorandum Decision 19A-CR-2978 | November 17, 2020           Page 1 of 13
[1]   Terry G. Baugh appeals his conviction for dealing in methamphetamine, a

      Level 2 felony, challenging the sufficiency of the evidence. Baugh also claims

      that his convictions for dealing in methamphetamine and maintaining a

      common nuisance violate the prohibition against double jeopardy.


[2]   We affirm.



                                 Facts and Procedural History

[3]   On March 29, 2018, Terre Haute Police Department Detectives Brian Bourbeau

      and James Palmer were conducting surveillance of a residence on Seventh

      Street. The detectives patrolled the block, anticipating that a black Chevrolet

      S10 truck with an Illinois license plate parked near the residence would leave.

      The detectives knew that Baugh owned the vehicle, was a habitual traffic

      offender, and did not have a driver’s license. They also learned that Baugh had

      been selling methamphetamine from this residence.


[4]   At some point, the detectives noticed that the truck was no longer parked in

      front of the Seventh Street residence. However, they saw Baugh driving the

      truck approximately ten blocks away. The detectives stopped the truck and

      ordered Baugh from the vehicle. Baugh’s son, Terry Baugh Jr. (Baugh Jr.), and

      Jessica McCullough, who were passengers in the truck, were also told to exit

      the vehicle.


[5]   The detectives arrested Baugh, searched him, seizing 2.99 grams of

      methamphetamine from his pants pocket. Baugh Jr. was also arrested after the

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2978 | November 17, 2020   Page 2 of 13
      detectives saw him drop a bag at his feet that was determined to contain

      methamphetamine mixed with dimethyl sulfone.1 McCullough was not

      charged with any criminal offenses and was permitted to leave.


[6]   During an inventory search of the truck, the police seized three cell phones.

      The detectives then returned to the Seventh Street residence and saw

      McCullough walk inside. McCullough allowed the detectives inside, and she

      told them that Joshua Baugh was also there. When performing a protective

      sweep, the detectives noticed a locked door to an upstairs apartment. Both

      Joshua and McCullough told the detectives that neither one of them had a key.


[7]   The detectives obtained a warrant to search the upstairs apartment. During the

      search, the detectives seized a bag from the bedroom that contained three

      smaller plastic bags with crystal-like substances that tested positive for

      methamphetamine. A forensic scientist determined that two of the bags

      contained a total of 36.73 grams of methamphetamine and the third bag

      contained a substance weighing 8.45 grams. 2 The methamphetamine had a

      street value of approximately $4,000.


[8]   The detectives also seized a scale, some empty plastic bags, and various

      documents addressed to Baugh from the apartment. Those documents included




      1
          Dimethyl sulfone is a commonly used anti-inflammatory agent that is a non-controlled substance.
      2
       The third bag, weighing 8.4 grams was not tested, as the aggregate net weight of the other two bags that tested
      positive for methamphetamine exceeded “any statutory or any legal limit for legal purposes.” Transcript Vol. III at
      81.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2978 | November 17, 2020                      Page 3 of 13
       a bill from January 2018 and a handwritten card with the name, “Terry G.

       Baugh,” that bore his date of birth and a social security number. Transcript Vol.

       III at 44, 46. They also discovered a rent receipt dated March 7, 2018, with

       Baugh’s name on it. One of the detectives testified that “[n]othing was located

       in [the] upstairs apartment that belonged to anyone, [other than Baugh].” Id. at

       69.


[9]    A photo on one of the phones that the police had seized from Baugh’s truck

       showed him sleeping on a bed with a pillowcase that matched the pillowcases

       on the bed in the upstairs apartment. The picture also showed the “same

       curtain” that was hanging in the apartment when the detectives executed the

       warrant. Id.


[10]   On April 4, 2018, the State charged Baugh with dealing in methamphetamine, a

       Level 2 felony, possession of methamphetamine, a Level 3 felony, maintaining

       a common nuisance, a Level 6 felony, and operating a vehicle as a habitual

       traffic violator, a Level 6 felony. The State also alleged that Baugh was a

       habitual offender.


[11]   Following the presentation of evidence at Baugh’s jury trial on August 26, 2019,

       the trial court gave the following instruction regarding the offense of

       maintaining a common nuisance:


               The Crime of Maintaining a Common Nuisance as charged in
               Count 3 is defined by law as follows: A person who knowingly
               or intentionally maintains a building, structure, vehicle, or other
               place that is used for the purposes of unlawfully using,

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2978 | November 17, 2020   Page 4 of 13
               manufacturing, keeping, offering for sale, selling, delivering or
               financing the delivery of a controlled substance or an item of
               drug paraphernalia. To convict the Defendant, the State must
               have proved each of the following beyond a reasonable doubt:
               Number 1; the Defendant, number 2; knowingly or intentionally,
               Number 3; maintained a building, structure, vehicle, or other
               place, number 4; that was used for the purpose of unlawfully
               using, manufacturing, keeping, offering for sale, selling,
               delivering or financing the delivery of a controlled substance or
               item of drug paraphernalia.
Id. at 166-67. Baugh was found guilty as charged and was determined to be a

       habitual offender. At the sentencing hearing on November 21, 2019, the trial

       court merged the possession of methamphetamine count into the dealing count

       and sentenced Baugh to twenty years of incarceration. The trial court enhanced

       the sentence by ten years in light of the habitual offender finding.


[12]   Baugh was also sentenced to one-and-one-half years on the maintaining a

       common nuisance and habitual traffic offender counts. Those sentences were

       ordered to run concurrently with each other and with the sentence that was

       imposed on the dealing count, resulting in an aggregate thirty-year term of

       incarceration. Baugh now appeals.



                                      Discussion and Decision

                                      I. Sufficiency of the Evidence

[13]   Baugh claims that the evidence was insufficient to support his conviction for

       dealing in methamphetamine. His sole contention is that the State failed to


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2978 | November 17, 2020   Page 5 of 13
       show that he possessed the drug because the evidence “did not establish that he

       had either the intent or the capability to maintain dominion and control over an

       upstairs apartment where the methamphetamine was discovered.” Appellant’s

       Brief at 8.


[14]   When reviewing a challenge to the sufficiency of the evidence, we consider only

       the probative evidence and reasonable inferences supporting the verdict. Drane

       v. State, 867 N.E.2d 144, 146 (Ind. 2007) (quoting McHenry v. State, 820 N.E.2d
124, 126 (Ind. 2005)), trans. denied. We will not assess witness credibility or

       weigh the evidence to determine whether it is sufficient to support a conviction.

       Casey v. State, 676 N.E.2d 1069, 1072 (Ind. Ct. App. 1997). We will affirm the

       conviction unless no reasonable factfinder could find the element of the crime

       proven beyond a reasonable doubt. Drane, 867 N.E.2d at 146-47.


[15]   While Baugh argues that the evidence failed to show that he possessed the

       methamphetamine seized from the upstairs apartment, we note that even

       though Baugh did not actually possess the drugs, constructive possession of the

       contraband may support a conviction for a drug offense. Goliday v. State, 708
N.E.2d 4, 6 (Ind. 1999). To prove constructive possession, the State must show

       that the defendant had both the intent to maintain dominion and control over

       the drugs, as well as the capability to do so. Id. The factfinder may infer that a

       defendant had the capability to maintain dominion and control over contraband

       from the simple fact that the defendant had a possessory interest in the premises




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2978 | November 17, 2020   Page 6 of 13
       on which an officer found the item. Gray v. State, 957 N.E.2d 171, 174 (Ind.

       2011); Ross v. State, 151 N.E.3d 1287, 1291 (Ind. Ct. Ap. 2020).


[16]   When a defendant’s possessory interest in the premises is non-exclusive, intent

       is established by evidence of additional circumstances pointing to the

       defendant’s knowledge of the drugs’ presence. Gray, 957 N.E.2d at 175. Such

       “additional circumstances” include the mingling of contraband with other items

       the defendant owns or other circumstances that may just as reasonably

       demonstrate the requisite knowledge. Id.


[17]   In this case, the evidence demonstrated that the upstairs apartment contained

       only Baugh’s personal property that included mail addressed to him and a

       handwritten card that accurately reflected Baugh’s birth date. Additionally, the

       photo from a phone found in Baugh’s truck showed him resting his head on the

       same pillowcase next to the same curtains that were present when the police

       officers searched the apartment. Moreover, neither Joshua nor McCullough—

       the other residents in the building—had a key to the upstairs apartment.


[18]   Contrary to Baugh’s assertions, this evidence renders the possibility that

       someone else absconded with Baugh’s documents and stored them in the

       apartment extremely remote. And while Baugh contends that the documents

       found in the apartment “could” have referred to Baugh’s son, and that it would

       be “unusual for a person to carry around a card as a reminder of his own

       birthdate,” Appellant’s Brief at 13, those arguments are requests for this court to

       reweigh the evidence, which we cannot do. Purvis v. State, 87 N.E.3d 1119,


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2978 | November 17, 2020   Page 7 of 13
       1124 (Ind. Ct. App. 2017). Hence, the evidence established that Baugh had an

       exclusive possessory interest in the upstairs apartment.


[19]   The State further established that the documents belonging to Baugh were

       found in the vicinity where the three bags of methamphetamine and other items

       connected to drug dealing were seized, and there was no evidence that these

       items were hidden or difficult to locate. Hence, the documents were sufficiently

       mingled with the methamphetamine to support Baugh’s knowledge of the

       drugs’ location, as well as his intent to maintain “dominion or control” over

       them. See, e.g., Watt v. State, 412 N.E.2d 90, 98 (Ind. Ct. App. 1980) (affirming

       the defendant’s conviction for possession of marijuana where the evidence

       showed that the drugs were found in the defendant’s dresser drawer).


[20]   In conclusion, the State proved that Baugh had a possessory interest in the

       upstairs apartment, and the evidence established his intent to maintain

       dominion and control over the methamphetamine that was found in that

       apartment. For all of these reasons, the evidence was sufficient to show that

       Baugh was in constructive possession of the methamphetamine, and his

       challenge to the sufficiency of the evidence on this basis, fails.


                                            II. Double Jeopardy


[21]   Baugh claims that his convictions for dealing in methamphetamine and

       maintaining a common nuisance cannot stand because a conviction on both

       counts violates the prohibition against double jeopardy under the Indiana

       Constitution.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2978 | November 17, 2020   Page 8 of 13
[22]   Article 1, Section 14 of the Indiana Constitution provides that “no person shall

       be put in jeopardy twice for the same offense.” While this case was pending on

       appeal, our Supreme Court expressly overruled the test set forth in Richardson v.

       State, 717 N.E.2d 32 (Ind. 1999), when resolving claims of substantive double

       jeopardy. The Richardson court recognized that “two or more offenses are the

       ‘same offense’ in violation of [Indiana’s Double Jeopardy provision] if, with

       respect to either the statutory elements of the challenged crimes or the actual

       evidence used to convict, the essential elements of one challenged offense also

       establish the essential elements of another challenged offense.” Id. at 49

       (emphasis in original).


[23]   In Wadle v. State, the Court observed that the Richardson tests “have proved

       largely untenable, ultimately forcing the Court to retreat from its all-inclusive

       analytical framework. What we’re left with today is a patchwork of conflicting

       precedent and inconsistent standards, ultimately depriving the Indiana bench

       and bar of proper guidance in this area of the law.” 151 N.E.2d 227, 235 (Ind.

       2020). In overruling Richardson, the Court in Wadle adopted an analytical

       framework that applies statutory rules of construction. Wadle observed that

       when deciding whether a single criminal transaction violates multiple statutes

       with common elements, the first step is to examine the statutory language for

       each offense to determine whether the language of either statute expressly or

       impliedly permits multiple punishments. The Court explained that


               This framework, which applies when a defendant’s single act or
               transaction implicates multiple criminal statutes (rather than a

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2978 | November 17, 2020   Page 9 of 13
               single statute), consists of a two-part inquiry: First, a court must
               determine, under our included-offense statutes, whether one
               charged offense encompasses another charged offense. Second, a
               court must look at the underlying facts—as alleged in the
               information and as adduced at trial—to determine whether the
               charged offenses are the ‘same.’


               If the facts show two separate and distinct crimes, there’s no
               violation of substantive double jeopardy, even if one offense is,
               by definition, ‘included’ in the other. But if the facts show only a
               single continuous crime, and one statutory offense is included in
               the other, then the presumption is that the legislation intends for
               alternative (rather than cumulative) sanctions.
Id. at 235.

[24]   In this case, the State concedes—and we agree—that neither the dealing statute

       nor the maintaining a common nuisance statute permits multiple punishment.

       Thus, when applying the appropriate framework to the facts and circumstances

       here, we next determine whether either offense is an included offense of the

       other. As defined by our legislature, an included offense is one that: (1) “is

       established by proof of the same material elements or less than all the material

       elements required to establish the commission of the offense charged,” (2)

       “consists of an attempt to commit the offense charged or an offense otherwise

       included therein,” or (3) “differs from the offense charged only in the respect

       that a less serious harm or risk of harm to the same person, property, or public

       interest, or a lesser kind of culpability, is required to establish its commission.”

       Ind. Code § 35-31.5-2-168. “If neither offense is an included offense of the



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2978 | November 17, 2020   Page 10 of 13
       other (either inherently or as charged), there is no violation of double

       jeopardy.” Wadle, 151 N.E.2d at 248.


[25]   Pursuant to I.C. § 35-48-4-1.1, the elements required to prove dealing in

       methamphetamine as a Level 2 felony include a defendant’s (1) knowing or

       intentional; (2) possession with the intent to deliver; (3) methamphetamine; (4)

       in the amount of at least ten grams. The offense of maintaining a common

       nuisance is committed when the State proves that the defendant: (1) knowingly

       or intentionally; (2) maintains a residence or vehicle; (3) that was used for the

       purpose of unlawfully using, keeping, selling, or delivering a controlled

       substance or drug paraphernalia. I.C. § 35-45-1-5(c).


[26]   While Baugh would have us conclude that the greater offense of dealing in

       methamphetamine is included in the maintaining a common nuisance offense,

       we cannot agree, as each of these offenses is separate and distinct. More

       specifically, Baugh’s possession of more than ten grams of methamphetamine

       with the intent to sell it supports the dealing charge, and the apartment he

       rented or the vehicle he used for the use or sale of the drugs supports the

       maintaining a common nuisance charge. The charging information for dealing

       in methamphetamine did not contain any reference to maintaining a building,

       structure, vehicle, or other place to unlawfully keep or sell methamphetamine.

       Therefore, under the included offense statute, neither the possession of the

       methamphetamine with the intent to sell it, nor maintaining a common

       nuisance, is an included offense of the other.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2978 | November 17, 2020   Page 11 of 13
[27]   We also reject Baugh’s claim that he was wrongfully convicted of committing

       the “same offense,” under the “very same act” or “single transaction test.” See

       Appellant’s Reply Brief at 6. This test applies when the facts reveal only one

       continuous crime and the defendant’s actions were “so compressed in terms of

       time, place, singleness of purpose and continuity of action as to constitute a

       single transaction.” Wadle, 151 N.E.2d at 249.


[28]   Baugh asserts that he cannot be convicted of both offenses because the only

       evidence the State presented to show that he maintained a common nuisance

       was “the methamphetamine in his home and in his vehicle.” Appellant’s Reply

       Brief at 6 (emphasis added). Notwithstanding Baugh’s claim, the State

       presented evidence and facts of each offense that were not material to the other.

       For instance, although Baugh contends that the methamphetamine seized from

       his apartment established the basis for both offenses, the State offered ample

       evidence demonstrating that Baugh was conducting an ongoing

       methamphetamine sales operation with the use of his vehicle.


[29]   Baugh possessed nearly forty grams of methamphetamine, a scale, and empty

       plastic bags in his apartment. The detectives testified that the large amount of

       the drug, along with the other items that were seized, was indicative of dealing

       in the substance rather than possessing it for personal use. Baugh left the

       residence in his truck with a smaller portion of methamphetamine and three

       different cell phones. The jury could readily infer that Baugh was transporting

       a portion of the methamphetamine that he stored in the apartment to sell, thus



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2978 | November 17, 2020   Page 12 of 13
       satisfying the elements required to prove the offense of maintaining a common

       nuisance.


[30]   Given this evidence, it is only speculation that the methamphetamine seized

       from Baugh’s apartment was important in establishing the elements necessary to

       prove the maintaining a common nuisance offense. See, e.g., Rowland v. State,

       No. 19A-CR-2761, slip op. at 8, (Ind. Ct. App. September 8, 2020) (finding no

       double jeopardy violation and affirming the defendant’s convictions for both

       possession of marijuana and possession of paraphernalia when the State

       presented evidence that marijuana found in the pipes was separate and distinct

       from the additional marijuana found in the vehicle). In short, the State proved

       that Baugh committed two distinct criminal acts.


[31]   For all these reasons, Baugh has failed to show that his convictions on both

       offenses violated the prohibition against double jeopardy.


[32]   Judgment affirmed.


       Riley, J. and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2978 | November 17, 2020   Page 13 of 13